DETAILED ACTION

Response to Amendment
Claims 1-9 and 11-15 are pending in the application.  Previous grounds of rejection under 35 USC 103 and claim objections have been maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0023892) in view of Kitaguchi et al. (US 2012/0129440).
Regarding claim 1, Lim et al. discloses in Figs 1-9, an inlet duct (ref 100) for a vehicle battery system ([0003], [0028]), the inlet duct (ref 100) comprising, an inlet part ([0012], [0031]) having an inlet hole ([0012], [0031]) open toward a vehicle interior ([0031]); outlet parts (refs 400) divided from (Figs 2, 4, 6, 8) the inlet part ([0012], [0031]) and having outlet holes (Figs 2, 4, 6, 8, [0033]) configured to supply air introduced to the inlet hole ([0012], [0031]) to the battery system ([0003], [0028]) via two separate paths (Figs 2, 4, 6, 8, [0033]), wherein a plurality of partition walls are provided in the inlet duct (ref 100), each of the partition walls (Figs 3, 5, 7, 9, refs 217) blocking a section of a portion of each flow path (Figs 3, 5, 7, 9) of air reaching the outlet hole (Figs 2, 4, 6, 8, [0033]) from the inlet hole ([0012], [0031]).
Lim et al. does not explicitly disclose a grill provided in the inlet part by having multiple ribs forming a grid to cover the inlet hole.

Kitaguchi et al. and Lim et al. are analogous since both deal in the same field of endeavor, namely, vehicle batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the grill disclosed by Kitaguchi et al. into the inlet duct of Lim et al. to prevent foreign materials entering the inlet duct.

Regarding claim 2, modified Lim et al. discloses all of the claim limitations as set forth above and also discloses the inlet hole ([0012], [0031]) of the inlet part ([0012], [0031]) is configured to be open from a lower side (Fig 1, [0031], [0034]) of a middle of a rear seat (ref 500) of a vehicle toward a front ([0031], [0034]) thereof, and a lower side (Fig 1) of each of the outlet parts (refs 400) is configured to communicate with an upper surface (Fig 1) of the battery system ([0003], [0028]).

Regarding claim 3, modified Lim et al. discloses all of the claim limitations as set forth above and also discloses the two divided outlet parts (refs 44) are configured to be spaced apart from each other (Figs 2, 4, 6, 8, [0033]) to avoid interference with a battery frame ([0031], Fig 1, at ref 800) fixing the battery system ([0003], [0028]) to a vehicle body (Fig 1, [0031], at ref 600).

Regarding claims 4 and 5, modified Lim et al. discloses all of the claim limitations as set forth above but does not disclose multiple fixing brackets configured to fix the inlet duct to the battery system, the fixing brackets comprise an outlet part fixing bracket fixing an upper side of the two outlet parts of the inlet duct to the battery frame, and an inlet part fixing bracket fixing a lower side of the inlet part to the battery frame.
Kitaguchi et al. discloses in Figs 1-12, a vehicle (ref 1) having a battery unit (ref 21), and an air cooling system attached thereto, including having an air intake opening (ref 35) and air outlet port (ref 29, [0052]) which are secured to the vehicle cooling structure via brackets (refs 51, [0062], Figs 10, 12).  This configuration enhances the secureness of the duct structure to the vehicle battery system.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the brackets disclosed by Kitaguchi et al. into the structure of modified Lim et al. to enhance the secureness and structural integrity of the inlet and outlet duct structures to the vehicle battery system.

Regarding claim 14, modified Lim et al. discloses all of the claim limitations as set forth above and also discloses the partition walls (Figs 3, 5, 7, 9) are provided by a recessed part (Figs 3, 5, 7) recessed inward from each of an upper side and a lower side (depicted in Figs 3, 5, 7) of the inlet duct (ref 100).

Regarding claim 15, modified Lim et al. discloses all of the claim limitations as set forth above and also discloses the recessed part (Figs 3, 5, 7), which constitutes the 
Further, regarding limitations recited in claim 15, which are directed to method of making said inlet duct (e.g. “formed by a plastic blowing method”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the inlet duct as recited in claim 15 is the same as the inlet duct disclosed by modified Lim et al., as set forth above, the claim is unpatentable even though the inlet duct of modified Lim et al. was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0023892) in view of Kitaguchi et al. (US 2012/0129440) as applied to claim 1 above, and further in view of Gaskell (US 2,565,767).

Gaskell discloses in Figs 1-5, a vehicle (Title) having a battery including an air cooling system (Title).  Internal components (refs 10, 22) of the cooling system are combined via a flange (ref 14) connection (combining refs 10, 22).  This securely and air-tightly adjoins the components (C3/L28-37).
Gaskell and Lim et al. are analogous since both deal in the same field of endeavor, namely, air cooling systems for vehicles.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the flange connection structure disclosed by Gaskell into the structure of modified Lim et al., at the inlet and outlet parts of the structure to securely and air-tightly secure components of the battery system.  Incorporating the flange structures disclosed by Gaskell into Lim et al. realizes an envisaged structure meeting the structural limitations of the instant claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0023892) in view of Kitaguchi et al. (US 2012/0129440) as applied to claim 1 above, and further in view of Irie et al. (US 2012/0111651)

Irie et al. discloses in Figs 1-9, a vehicle (ref 1) with a drive battery (ref 2) and having a air cooling tube (ref 21a) which is coupled within the battery system via coupling bosses (refs 24, 25, [0043]).  The coupling bosses (refs 24, 25) connecting the tube (ref 21) surround an end of the tube structure and connect the structure together.  This configuration enhances the secure connection of the battery cooling system components ([0043], [0016]-[0020]), enhancing overall structural integrity.
Irie et al. and Lim et al. are analogous since both deal in the same field of endeavor, namely, battery cooling systems for vehicles.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the coupling bosses disclosed by Irie et al. into the duct structures of modified Lim et al. to enhance the secure connection of the battery cooling system components, enhancing overall structural integrity.  Incorporating the coupling bosses disclosed by Irie et al. into Lim et al. realizes an envisaged structure meeting the structural limitations of the instant claim.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0023892) in view of Kitaguchi et al. (US 2012/0129440) as applied to claim 1 above, and further in view of Seki et al. (US 2015/0195960).
Regarding claim 8, modified Lim et al discloses all of the limitations as set forth above and discloses the inlet ([0012], [0031]) is located along an extension line of a front section (Fig 1) of a rear seat cushion (at ref 500, Fig 1) of a rear seat (ref 500, Fig 1) located at the upper side (Fig 1) of the battery system ([0003], [0028]), but does not explicitly disclose an end part of a front of the grill is configured to slant.
Seki et al. discloses in Figs 1-9, a vehicle (ref 1) having a battery (ref 20) therein with a cooling structure having an air intake duct (ref 31) having an opening (ref 40) that is fitted with a grill ([0056]), the intake duct (ref 31) with grill ([0056]) is slanted (Fig 3) along a rear seat (ref 4) structure (Fig 3).  This configuration enhances airflow through the intake duct (ref 31, [0056]).
Seki et al. and Lim et al. are analogous since both deal in the same field of endeavor, namely, battery cooling structures for vehicles.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the front slanting grill configuration disclosed by Seki et al. into the grill structure of modified Lim et al. to enhance airflow through the intake duct.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0023892) in view of Kitaguchi et al. (US 2012/0129440) as applied to claim 1 above, and further in view of Takezawa (US 2017/0327058).

Takezawa discloses in Figs 1-7, an electric vehicle ([0002], ref 10) including batteries (refs 32) and an air intake duct (ref 73) having an opening (ref 63) in an intake portion (ref 66) that has as grills (refs 56, 58) thereon, the grills (refs 56, 58) each having parallel parts and one grill inclined relative to the other (depicted in Fig 3, [0048]).  This configuration enhances cooling of the batteries (refs 32, [0048]).
Takezawa and Lim et al. are analogous since both deal in the same field of endeavor, namely, battery cooling structures.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the grill structure including incline relative to one another as disclosed by Takezawa into the structure of modified Lim et al. to enhance battery cooling.

Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive.

Applicants argue the ribs (217) of Lim are provided in the extension portion (200) to divide the section of the flow path, and that the ribs (217) do not block the section of the flow path.  The Office agrees that ribs (217) of Lim divide the flow path within the extension portion (200).  However, considering the placement of the ribs (217) inside of the extension portion (200), air flows in the direction of the annotated arrow in Fig 1 below, thus flowing from structures 100 to 200 to 300 to 400, and as such the ribs (217) not only divide the flow path, but also block at least portions of the flow path.  Additionally, Figs 3, 5, and 7 of Lim disclose alternate embodiments using structures other than ribs (217) to divide/alter/block the flow path within the extension portion (200).  Considering the ribs and all of the alternate configurations, at least part of an internal area of the flow path is blocked between the inlet and exit points of the flow path.  As such, this argument is not found persuasive.

    PNG
    media_image1.png
    334
    369
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725